IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia,                   :
                        Appellant       :
                                        :
            v.                          :    No. 2626 C.D. 2015
                                        :
Gryphin Coatings, Inc.                  :


                                     ORDER


             NOW, June 19, 2017, having considered appellee 5627-41 Hegerman

Street, LLC’s application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge